DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
Regarding claim 1 – A method for wireless communications by a user equipment (UE), comprising: sending a first random access preamble to a base station (BS) during a first random access procedure, receiving a random access response from the BS including a backoff indicator; and determining whether to send a second random access preamble to the BS during a backoff period based, at least in part, on a type of the first random access procedure.
Regarding Claim 9 - An apparatus for wireless communications, comprising: a memory, and at least one processor coupled with the memory and configured to: send a first random access preamble to a base station (BS) during a first random access procedure, receive a random access response from the BS including a backoff indicator, and determine whether to send 
Regarding claim 17 - A method for wireless communications by a base station (BS), comprising: receiving a first random access preamble from a user equipment (UE) during a first random access procedure, sending a random access response to the UE including a backoff indicator; and receiving a second random access preamble from the UE during a backoff period wherein the receiving is based, at least in part, on a type of the first random access procedure.
Regarding claim 18 – An apparatus for wireless communications, comprising: a memory, and at least one processor coupled with the memory and configured to: receive a first random access preamble from a user equipment (UE) during a first random access procedure, send a random access response to the UE including a backoff indicator, and receive a second random access preamble from the UE during a backoff period wherein the receiving is based, at least in part, on a type of the first random access procedure.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-20 are allowable over the prior art of record.

Conclusion

Claims 1-20 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Jeon et al. (US 2020/0221506 A1) discloses random access backoff indicator.
2.	Yi et al. (US 2012/0076126 A1) discloses method in which user equipment performs random access in a carrier aggregation mobile communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:

Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
17 March 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465